Mr. Chiee Justice Hernández
delivered the opinion of the court.
In a suit brought by Gerardo and Salvador Castelló y Camps in the District Court of. Mayagfiez against Celedonio Carbonell to recover a debt, on January 10, 1913, the marshal of said court issued a notice in duplicate to the Begistrar of Property of San Germán for the entry of the attachment which he had levied on all the right, title and interest of the defendant in and to a sugar-cane plantation called “Monse-rrate” and in and to another sugar-cane plantation called-“Bestauración,” the latter being situated in the ward of Llanos Costas, municipal district of Cabo Bojo, and composed of 700 cuerdas of land, more or less, with a dwelling-house and buildings thereon, and bounded on the north by a country road leading from Lajas to Boquerón and by lands of the plantation “Desengaño,” belonging to Cartagena Brothers; on *1030tlie south by lands of Pablo Hernández, of the Succession of Fulgencio González and of Cartagena Brothers; on the east by the plantation “Desengaño,” and on the west by lands of Carlos Ramirez, of Pablo Hernández and of the Succession of Fulgencio González.
By his decision of February 8, 1913, the registrar entered the notice of attachment as to the plantation “Monserrate,” but refused the entry as to the plantation “Restauración.” The pertinent part of said decision reads as follows:
The record of the notice of attachment requested in the foregoing document, which is considered with its accompanying document,- is denied as to the plantation “Restauración,” composed of 700 cuerdas of land, more or less, because of the defect that although 391 cuerdas were segregated from the said plantation and united with other different parcels of land to form a new plantation, also called “Restau-ración,” recorded in the name of the defendant, Celedonio Carbonell y Casabó, the said 391 cuerdas are not described in the document, the remainder of the said 700 cuerdas, more or less, being recorded in the name of different persons. In lieu of the entry requested, a cautionary notice is entered for the period of 120 days, as required by law, on folio 111, over, of vol. 22 of the municipality of Cabo Rojo, property No. 332, quintuple, entry letter B. The registrar, Rafael B. Sama. ’ ’
Gerardo and Salvador Castelló y Camps took an administrative appeal from tbe foregoing decision, wbicb is now before us for consideration.
From the certificate of entries in the Registry of Property of .San Germán, which we have examined for a better understanding of the appeal, it appears:
First. That on October 31, 1891, the possession of the sugar-cane plantation “Restauración” was recorded in the Registry of Property of San Germán in the name of Gumer-sinda Casabó y Miret, deceased, under the same area and boundaries already stated. Property No. 332, entry 1, folio 176, vol. 6 of Cabo Rojo.
Second. That the same plantation “Restauración” was recorded on December 16th of the said year 1891 in the name *1031of the heirs of Gumersinda Casabó y Miret, among whom was Carlos Casabó y Miret, 309 cuerdas having been recorded in the name of said Carlos Casabó y Miret for the payment of the liabilities of the inherited estate and the remaining 391 cuerdas in the names of the said Carlos Casabó y Miret -and the other heirs. Property No. 332, record 2, folio 177, over, vol. 6 of Cabo Rojo.
Third. That the following parcels were segregated from the said plantation “Restauración:” One of 17 cuerdas sold by Carlos Casabó y Miret to Juan José Irizarry y Toro by deed of October 2, 1891; another of 77 cuerdas sold by Carlos Casabó y Miret to Celedonio Carbonell y Casabó by deed of June 28, 1892, and afterwards sold by Celedonio Car-bonell y'Casabó to Virgilio Zapata y Vilanova by deed of June 1, 1894; another of 200 cuerdas sold by Carlos Casabó y Miret to Ramón Garrastazú y Pabón by deed of September 11, 1891, and another of 391 cuerdas acquired by Celedonio Carbonell y Casabó from the various grantees of the plantation “Restauración.”
Fourth. That Celedonio Carbonell y Casabó grouped the aforesaid 391 cuerdas with other parcels of 5 cuerdas, 20 cuer-das•, 10y2 cuerdas 15 varas, 39 32/100 cuerdas and 122/4 cuerdas, acquired respectively from Enrique Ramírez y Toro, Fermín Acosta y Rodriguez, Alberto Zambrana e Irizarry, and Ramón Garrastazú y Pabón, and formed a single plantation also called “Restauración,” with an area of 603.75 cuerdas, bounded on the north by lands of Gregorio Losada, Dionisia Albino, Enrique Ramirez and by the road leading from Lajas to Boquerón; on the south by lands of the Succession of Pablo Hernández and the road leading from Salinas to Guánica; on the east by lands of the plantation ‘ ‘ De-sengaño,” belonging to Cartagena Brothers, and lands of the Succession of Virgilio Zapata, and on the west by lands of Gregorio Losada, of Enrique Ramirez, of the Succession of Pablo Hernández and of Eugenio López.
Fifth. That in record 7 of the property No. 332 it was *1032shown that the boundaries of the 391 cuerdas were the following: On the north the road leading from Lajas to Boque-rón ; on the south the road leading from Guánica to Salinas ;• on the east lands belonging to Cartagena Brothers, and on the west lands belonging to Pablo Hernández and Carlos Ramírez.
As will be seen, the 391 cuerdas referred to were segregated from the original property “Restauración” composed of 700 cuerdas and became a part of thé’new plantation “Res-tauración” by consolidation. The attachment of the said 391 cuerdas could not affect the original plantation “Res-tauración” but only the new plantation formed by consolidation. The action of the marshal in attaching all the right, title and interest of Celedonio Carbonell in and to the plantation “Restauración” composed of 700 cuerdas was irregular, for the attachment should have been levied only on the plantation “Restauración” composed of 603.75 cuerdas. But this was not done and we must consider the present appeal by accepting the facts as they are presented, taking as a basis the reason which the registrar gives for his refusal to record the notice of the attachment.
In refusing to comply with the request of the marshal, the registrar entered the cautionary notice for 120 days required by law, on folio 111, over, of volume 22 of the municipality of Cabo Rojo, property No. 332, quintuple, entry letter B, this being the property of 700 cuerdas, and in order that the entry might affect the other property of 603.75 cuer-das he entered the following marginal note on the record thereof:
“See the notice of attachment letter B, entered for 120 days on folio 111, over, of .yol. 22 of the municipality of Cabo Rojo, property 332, quintuple, the said entry referring to a property composed of 700 Mierdas, more or less, also named “Restauración,” from which a parcel of land of 391 cuerdas was segregated, which forms a part of the property bearing this number and which is the first of the six properties described in the accompanying record. San Germán, February 8, 1913. (Signed) Sama.”
*1033The only reason assigned by the registrar for his refusal to record the notice of attachment- on all the right, title and interest of Celedonio Carbonell in the original plantation “Restauración” is that although 391' mierdas "were segregated from the said property and united with other different parcels to form a new plantation of the same name recorded in the name of Celedonio Carbonell, said 391 cuerdas were not described in the notice of attachment.
This reason does not justify the decision -appealed from, for the existence of the 391 cuerdas of land belonging to Cele-donio Carbonell is a fact fully established in the registry both by the original and by the final record of the plantation “Restauración” referred to herein, and the boundaries of the 391 cuerdas are set out in one of the records of the original plantation “Restauración;” but as the said boundaries may have been- changed undoubtedly by reason of the grouping of the said 391 cuerdas with other parcels of land in order to form the new plantation “Restauración” the omission pointed out by the registrar would constitute in the present case only a defect which could be corrected at any time, according to the doctrine of the G-eneral Directorate of Registries of Spain in its decisions of November 29, 1879, and November 9, 1888.
By entering the notice of attachment no third party will be led into error.
For the foregoing reasons the decision of the Registrar of Property of San German of February 8, 1913, should be reversed in the part appealed from and it is ordered that the notice of attachment be entered with the curable defect herein referred to.

Reversed and entry of notice of attachment ordered.

Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.